OPINION AND ORDER
WILLIAM C. CONNER, District Judge.
Defendants, paving contractors in West-chester County, New York, have moved to dismiss the indictment in this case on the ground that the Southern District jury plan, followed in selecting the grand jury which returned the indictment, does not achieve proportionate representation of races and national origins. Specifically, defendants maintain that since the Southern District jury pool is drawn from voter registration lists, it underrepresents poor black and hispanic citizens who, it is claimed, register to vote in smaller percentages than other citizens.
An identical motion to dismiss was filed in a similar criminal case involving contractors in Orange County, U.S.A. v. Yonkers Contracting Co., Inc., 87 Crim. 559 (GLG), which is pending before Judge Goettel of this Court. Similar motions were filed by defendants in U.S.A. v. Guarino (87 Crim. 279) (PNL) [available in WESTLAW, 1987 WL 45643] before Judge Leval, and in U.S.A. v. Biaggi, 680 F.Supp. 641 (S.D.N.Y.1988) before Judge Motley. All of these motions to dismiss were denied.
After a careful review of defendants’ papers filed in support of the motion to dismiss, and the Government’s opposing papers, all of which are identical to those filed before Judge Goettel in the Orange County case, the Court agrees with and adopts the thorough analysis and sound conclusions set forth in Judge Goettel’s Opinion and Order dated March 28,1988, and denies the motion to dismiss in this action in full.
A pretrial conference will be held on Thursday, April 28, 1988, at 10:00 A.M. in Room 302 of this Courthouse. The parties are directed to proceed with preparation for trial which is expected to commence as soon as practicable after the trial in Judge Goettel’s case is completed.
SO ORDERED.